DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/19/2021 have been received and entered. Claims 1, 8 and 15 have been amended. Claims 21-22 have been added. Claims 1-22 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive to overcome the rejections. Regarding to 35 U.S.C. 101, applicants argued that based on “…”McRo at 24-25. Where the claims “focus on a specific means or method [that] improves the technology” they are patentable. McRo at 28. In McRo, implementation of specific rules to process in McRo “use a combined  order of specific rules that enders information into a specific format that is then usded and applied to create desired result: a sequence of synchronized, animated characters.” “ McRo at 30. Claim 1 of the patent US 6,307, 576 at issu in McRo is produced here for convenient reference:…The present claims utilize a combined order of specific rules (an analysis of data and communication  parameters and a change in routing) that is applied to improve data collection and monitoring. Accordingly, the claims are not directed to an abstract idea, as in McRo. The present claims control parameters of a component of a production line. Because the improvements of the claim result in an improvement of data collection and control of an operating parameter of a component of a production line, the present claims are likewise more akin to a physical process than an abstract idea. Accordingly, the present claims are not directed to an abstract idea. Because the present claims are analogous to the claims in McRo, the present claims are not directed to an abstract idea and are directed to patentable subject matter under Step 2A”. Applicants further argued based on “Bascom at 1351…Because the present claims provide a technology-based solution to an existing problem with data collection and component control, the claims include sufficiently more to overcome step 2B. Accordingly, the present claims include sufficiently more under Applicant is remind that a novel or non-obviousness way of analyzing data would not normally render patent-eligible a claim directed to data collection. This is so because a finding of novelty or non-obviousness does not necessarily lead to the conclusion that subject matter is patent eligible, “Groundbreaking, Innovative, or even brilliant discovery does not by itself satisfy the 35 U.S.C. 101 inquiry” Ass’n for Molecular Pathology v. Myriad Genetis, Inc., 569 U.S. 576, 591 (2013). For the reasons above, the claims 1, 8 and 15 are not patent eligible.
Regarding to 35 U.S.C 112, applicants argued that “The rejection appears to be based on the claim not reciting additional limitations. In other words, the basis for the rejection appears to be that the claim is broad. However, “[b]reath of a claim is not to be equated with indefiniteness. In re Miller, 441 F2.d 689, 169 USPQ 597 (CCPA 1971). If the scope of the subject matter embraced by the claims is clear, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 35 U.S.C. 112, second paragraph”. See MPEP 2173.04. As such, it is not necessary to enumerate every feature that would meet the claims recitations. The Applicant respectfully submits that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined (MPEP 2173.02)”. Examiner disagree because “adjust/adjusting an operating parameter of a component of the production line based on one of a mismatch or match of the output data pattern and the state of the production line” recited in the claims 1 and 8 are unclear. Specially, claim 15 recited without physical devices in operation to realize these steps are operated in control, and further recited “adjusting an operating parameter of a component of the production line in response to one of a mismatch or match of the output data and at least one of the output data patterns indicative of a state of the component” is unclear. The claims are unclear and not defined because there is no levels threshold that can be used to identify for a mismatch or match at all. Further, recited “at least one of the plurality of input sensors and learn output data patterns indicative of a state of the production line” in a machine analysis circuit structured/machine learning operation in the claims 1, 8 and 15 are unclear when adjusts an operating parameter based on themselves. Applicant is remind that the present claimed invention is not a broad claim, but it is unclear and indefinite. Further, examiner notes that although the limitations are read in In re Morris, 44 USPQ 2D 1023 (Fed. Cir. 1997)).  
Regarding to art rejection, even-though the prior arts in the previous office action do not teach about a mismatch or a match of the output data patterns and the state of the production line in response to adjusting an operating parameter of a component of the production. However, according to court decision, Applicant is remind that a novel or non-obviousness way of analyzing data would not normally render patent-eligible a claim directed to data collection. This is so because a finding of novelty or non-obviousness does not necessarily lead to the conclusion that subject matter is patent eligible, “Groundbreaking, Innovative, or even brilliant discovery does not by itself satisfy the 35 U.S.C. 101 inquiry” Ass’n for Molecular Pathology v. Myriad Genetis, Inc., 569 U.S. 576, 591 (2013). For the reasons above, the claims 1, 8 and 15 are not patent eligible. Therefore, the claims are overcome the art rejection but still met under 35 U.S.C. 101 and 35 U.S.C. 112 as indicated in sections 2-3 above.
 	For these reasons above, a new art rejection is applied.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in concept of mental data processing with using machine learning operation (algorithm) according to Update 2019 PEG- Advance Module (Step 2A, prong 1). Beside the abstract idea, the claims recite additional elements of a plurality sensors, data collector, controller in claims 1 and 8; and a plurality of sensors, data collector in claim 15. However, these element are recited at a high level of generality and viewed as mere data gathering and communicating data for processing which insignificantly extra solution activity using conventional equipment without includes observation, evaluation, judgment, opinion, according to Update 2019 PEG- Advance Module (or any equivalent concept). Therefore, when considered as a whole, the present claimed invention as recited in the claims 1, 8 and 15 are directed to an abstract idea without significantly more, thereby the limitations are not integrated the mental process into a practical application. Especially, claim 15 recited without physical devices in operation to realize these steps are operated in control.  Applicant is remind that there is no mention about any levels threshold in the present claimed invention to identify for a mismatch or match at all, therefore the adjustment an operating parameter of a component of the production line is not accurate, thereby no tangible result to show for improvement in a practical application.  Applicant is remind that a novel or non-obviousness way of analyzing data would not normally render patent-eligible a claim directed to data collection. This is so because a finding of novelty or non-obviousness does not necessarily lead to the conclusion that subject matter is patent eligible, “Groundbreaking, Innovative, or even brilliant discovery does not by itself satisfy the 35 U.S.C. 101 inquiry” Ass’n for Molecular Pathology v. Myriad Genetis, Inc., 569 U.S. 576, 591 (2013). For the reasons above, the claims 1, 8 and 15 are not patent eligible. 
 	With respect to claims dependent claims 2-7, 9-14 and 16-22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent operations in view of observation, evaluation, judgment, opinion, according to Update 2019 PEG- Advance Module (or any equivalent concept) and conventional routine solution of intend used, there is no improvement being realized the additional elements to integrate the claimed invention into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8 and 15, the claimed invention are unclear and not defined because “adjust/adjusting an operating parameter of a component of the production line based on one of a mismatch or match of the output data pattern and the state of the production line” recited in the claims Applicant is remind that the present claimed invention is not a broad claim, but it is unclear and indefinite. Further, examiner notes that although the limitations are read in light of the specification, limitations from the specific are not imported into the claims (In re Morris, 44 USPQ 2D 1023 (Fed. Cir. 1997)).   
Dependent claims 2-7, 9-14 and 16-22 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (WO 2016137848 A1).
With respect to claim 1, Pal teaches a monitoring system for data collection, comprising: a plurality of input sensors operatively coupled to a component in a production line, the plurality of input sensors communicatively coupled to a data collector having a controller, wherein the plurality of input sensors are configured to collect sensor data from the production line (par 0080, machine wearable sensors, machine operation data, controller/processor/computation, machine state in process ); the controller comprising: a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data (pars 0079-0080, claim 12, analytical predictions for machine maintenance, repair and operation may be generated through machine learning engine); and a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of input sensors and learn output data patterns indicative of a state of the production line (par 0079 claim 12, machine learning engine coupled to a predictive analytic engine for analytical predictions for machine maintenance, repair and operation generated), wherein the monitoring system adjusts an operating parameter of a component of the production line based on one of a mismatch or a match of the output data pattern and the state of the production line (par 0079 claim 12, machine learning engine coupled to a predictive analytic engine for analytical predictions for machine maintenance, repair and operation generated, associated with par 0037 which apply physics based and/or statistical models along with machine learning algorithms to predict multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad). Examiner takes official notice that the collection and analysis as disclosed by the reference indicated in the parenthesis are commonly to a person skilled in the art that anticipate to the language in the current application to perform the function as claimed.


With respect to claims 2 and 9, Pal teaches wherein the operating parameter is a task of the component of the production line (pars 0057 associate with 0079-0080, machine operational condition data, machine operational history data and machine specific information from one or more locations are received through sensor network 42).
With respect to claims 3, 10 and 16, Pal teaches wherein the operating parameter is adjusted to implement at least one of: an increase in fuel efficiency; a reduction in wear; an increase of production output; an increase of an operating life of a component of the power station; avoidance of a fault condition; or a reduction of a load on a component of the power station ( par 0079 claim 12, machine learning engine coupled to a predictive analytic engine for analytical predictions for machine maintenance, repair and operation generated, associated with par 0037 which apply physics based and/or statistical models along with machine learning algorithms to predict multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad).
With respect to claims 4, 11 and 19, Pal teaches wherein the operating parameter comprises a future component design for a component of the production line (par 0079, claim 12, analytical predictions for machine maintenance, repair and operation may be generated through a machine learning engine coupled to a predictive analytics engine).

With respect to claims 6 and 13, Pal teaches wherein the machine learning data analysis circuit is further structured to learn received output data patterns by being seeded with a model (par 0079 claim 12, machine learning engine coupled to a predictive analytic engine for analytical predictions for machine maintenance, repair and operation generated, associated with par 0037 which apply physics based and/or statistical models along with machine learning algorithms to predict multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad).
With respect to claims 7, 14 and 20, Pal teaches wherein the machine learning data analysis circuit is further structured to learn received output data patterns indicative of a progress towards a goal or an alignment with a guideline (par 0079, claim 12, analytical predictions for machine maintenance, repair and operation may be generated through a machine learning engine coupled to a predictive analytics engine associated with par 0037 which apply physics based and/or statistical models along with machine learning algorithms to predict multiple criteria of a machine such as current machine state, failure cause and number of days left for the machine to go bad).
With respect to claim 17, Pal teaches wherein the adjusting the operating parameter comprises scheduling a maintenance for the component (par 0037, maintenance, repair).
With respect to claim 18, Pal teaches wherein the adjusting the operating parameter comprises ordering one of a new component or a replacement component (this is considered as design option for order a new component or replacement component when predict failure cause and/or machine to go bad for purpose of maintenance, pars 0079-0080, claim 12). 
.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Please see sections 2-4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Guru et al (US 8571904) discloses self sensing component interface system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/               Primary Examiner, Art Unit 2865